DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013 is being examined under the first inventor to file provisions of the AIA . 

Priority
Applicant has not claimed priority to another application. Application 16/537,080 was filed 8/9/2019. 

Information Disclosure Statement
The IDSs submitted on 8/9/2019 and 9/29/2020 have been considered. 

Status of Claims
Applicant’s claims, filed 8/9/2019, have been entered. Claims 1-21 are currently pending in this application and claims 1-21 have been examined.  

Allowable Subject Matter
For the reasons explained below in the section “REASONS FOR INDICATION OF ALLOWABLE SUBJECT MATTER”, claims 1-21 would be allowable if rewritten to overcome the claim rejection(s) under 35 U.S.C. 112 and 35 U.S.C. 101 set forth in this Office Action.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 21 has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use the generic placeholder “means for” coupled with functional language “obtaining, for each target user of a set of target users, one or more demographic data items, from a demographic database coupled with the processor, each of the one or more demographic data items comprising data indicative of specific values of one or more statistical characteristics descriptive of the target user, it uses/they use the generic placeholder “means for” coupled with functional language “defining a set of demographic categories, each defined based on a unique combination of one of more of the one or more statistical characteristics, and assigning each target user of the set of target users to one or more of the demographic categories of the set of demographic categories based on the specific 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 recites the limitation “target users” in lines 1-2. It is unclear if the one or more target users refer to the target users recited in claim 1, from which claim 2 depends. For purposes of compact prosecution, Examiner will examine the limitation to read as “wherein one or more of the target users of the set of target users…” Appropriate correction is required. 

Claim 12 recites the limitation “target users” in lines 1-2. It is unclear if the one or more target users refer to the target users recited in claim 11, from which claim 12 depends. For purposes of compact prosecution, Examiner will examine the limitation to read as “wherein one or more of the target users of the set of target users…” Appropriate correction is required. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. In the instant case, claims 1-10 are directed to processes and claims 11-21 are directed to systems (see MPEP 2106.03). Claims 1, 11, and 21 are parallel in nature, therefore, the analysis will use claim 1 as a representative claim. 
While the claims fall within statutory categories, under revised step 2A, Prong 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG”, the claimed invention of claim 1 (representative) recites the abstract idea of “providing targeted recommendations to users assigned to demographic categories”. 
Specifically, claim 1 (representative) recites “obtaining… for each target user a set of target users, one or more demographic data items… each of the one or more demographic data items comprising data indicative of specific values of one or more statistical characteristics descriptive of the target user; defining… a set of demographic categories, each defined based on a unique combination of one of more of the one or more statistical characteristics, and assigning each target user of the set of target users to one or more of the demographic categories of the set of demographic categories based on the specific values of the one or more statistical characteristics descriptive thereof, wherein target users having similar values of the one or more statistical characteristics are assigned to the same common demographic categories; storing… data indicative of each of the set of demographic categories and the target users assigned thereto; identifying… a representative population of users and for each user in the representative population, obtaining descriptive data… indicative of the user's engagement with one or more of a target set of brands of goods and/or services; compiling…for each target brand of 
Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the guidance. When considering the 2019 PEG, the claims recite an abstract idea. For example, representative claim 1 recites the abstract idea of “providing targeted recommendations to users assigned to demographic categories”, as noted above. These concepts are considered to be certain methods of organizing human activity. Certain methods of organizing human activity are defined by the 2019 PEG as including 
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. In this case, claims 1, 11, and 21 includes additional elements such as a computer, a processor, a computer-based recommendation system, a demographic database, a memory, a social media database, and  first, second, third, fourth, fifth, sixth, seventh, and eighth logic stored in a memory and executable by a processor. Although the claims recite these additional elements, the additional elements merely amount to no more than an instruction to apply the abstract idea on a computer, or merely uses the computer as a tool to perform the abstract idea. These additional elements are described at a high level of generality in the Application’s specification and merely describes the individual elements in generic terms. These descriptions demonstrate that the claimed additional elements are described at a high level of generality in the Application’s specification, are merely described in generic terms, and amount to no more than an instruction to apply the abstract idea using a generic computer or merely using a computer as a tool to perform the abstract idea. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on 
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) individually and in combination are merely being used to apply the abstract idea to a technological environment. The invention as claimed merely automates “providing targeted recommendations to users assigned to demographic categories” (i.e., the abstract idea) and does not add meaningful limitations to the abstract ideas beyond generally linking the process to a particular technological environment, that is, implementation via computers/software (see MPEP 2106.05 (I)(A) and 2106.05(f)). Therefore, the additional elements alone or in ordered combination do not render the claim as being significantly more than the underlying abstract idea. Accordingly claims 1, 11, and 21 are ineligible.
Dependent claim(s) 2-10 and 12-20 do not aid in the eligibility of independent claims 1 and 10 as they merely act to provide further embellishments of the abstract idea recited in claims 1 and 10. Accordingly, claim(s) 2-10 and 12-20 is/are ineligible.

Examiner’s Comment

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Reference A of the Notice of References Cited, Li et al. teaches targeting users of a social networking system that have similar characteristics to a set of users that have previously engaged with a brand by utilizing .  
	Reference B of the Notice of References Cited, Kaushansky et al. teaches clustering and analyzing a tribe including phrase/term extraction and ranking of phrases.
	Reference U of the Notice of References Cited, “We’re in the Uncanny Valley of Targeted Advertising” teaches targeted advertising by identifying common qualities of people to find people who are similar to users who have interacted with a webpage in order to recommend an ad for the webpage to a user who hasn’t interacted with the webpage before.  

	

REASONS FOR INDICATION OF ALLOWABLE SUBJECT MATTER

The following is an examiner’s statement of reasons for allowable subject matter:
The present invention is directed towards providing targeted recommendations to users assigned to demographic categories. Independent claims 1, 11, and 21 teaches the novel and non-obvious features of: 
obtaining, by a processor of a computer-based recommendation system for each target user of a set of target users, one or more demographic data items, from a demographic database coupled with the processor, each of the one or more demographic data items comprising data indicative of specific values of one or more statistical characteristics descriptive of the target user; defining, by the processor, a set of demographic categories, each defined based on a unique combination of one of more of the one or more statistical characteristics, and assigning each target user of the set of target users to one or more of the demographic categories of the set of demographic categories based on the specific values of the one or more statistical characteristics descriptive thereof, wherein target users having similar values of the one or more statistical characteristics are assigned to the same common demographic categories; storing, in a memory coupled with the processor, data indicative of each of the set of demographic categories and the target users assigned thereto; identifying, by the processor, a representative population of users and for each user in the representative population, obtaining descriptive data, from a social media database coupled with the processor, indicative of the user's engagement with one or more of a target set of brands of goods and/or services; compiling, by the processor for each target brand of the set of target brands, a set of one or more words and/or phrases present in the identified descriptive data indicative of each user of the population's engagement with the target brand and storing the compiled set of one or more words and/or phrases in a portion of a first data structure in the memory; assigning, by the processor, the portion of the first data structure which stores each compiled set of one or more words and/or phrases to, and storing data indicative thereof in association with, one or more of the demographic categories stored in the memory based on a relationship between one or more of the defining statistical characteristics thereof and the target brand of the compiled set of one or more words and/or phrases; defining, by the processor, a set of recommendation objects, each associated with a recommendation and characterized by a description comprising a set of descriptive words and/or phrases, and storing, in a portion of a second data structure in the memory, data indicative of the recommendation in association with data indicative of the set of words and/or phrases characteristic thereof, determining, by the processor, a degree of overlap of the stored set of descriptive words and/or phrases of each recommendation with each of the stored compiled sets of words and/or phrases by comparing the associated portions of the first data structure with the associated portions of the second data structure; and causing, by the processor for each stored set of descriptive words and/or phrases which overlap at least one of the stored compiled sets of words and/or phrases by a threshold amount, the recommendation associated therewith to be provided to each of the target users assigned in the memory to the demographic categories to which the at least one of the stored compiled sets of words and/or phrases is also assigned.
The Examiner notes the recommendation to be provided to each of the target users assigned to the demographic categories to which the at least one of the stored compiled sets of words and/or phrases is also assigned especially distinguishes the claimed invention from the prior art. 
While providing targeted recommendations based on defined demographic categories is known, the specification of the assigning of target users having similar values of the one or more statistical characteristics to the same common demographic categories, identifying a representative population of users and for each user in the representative population obtaining descriptive data, from a social media database indicative of the user's engagement with one or more of a target set of brands of goods and/or services, compiling for each target brand of the set of target brands, a set of one or more words and/or arguendo that the features of the claims exist individually, the combination of features as claimed would not have been obvious to one of ordinary skill in the art because any combination of the evidence obtained to reach the combination of features as claimed would require a substantial reconstruction of Applicant’s claimed invention relying on improper hindsight bias. 
The following reference has been identified as the most relevant prior art to the claimed invention(s). The prior art generally relates to clusters of similar users for advertisement targeting. Li et al. (US 2013/0124298 A1) discloses identifying a first set of users in a social networking system that have interacted with the social networking system in a certain way such as interacting with a brand, analyzing characteristics, demographics, keywords, or features about the first set of users in order to generate a user model that may be used to identify other users that are similar to the first set of users, and using the user model to identify a second set of users that are similar to the first set of users but have not 
obtaining, by a processor of a computer-based recommendation system for each target user of a set of target users, one or more demographic data items, from a demographic database coupled with the processor, each of the one or more demographic data items comprising data indicative of specific values of one or more statistical characteristics descriptive of the target user; defining, by the processor, a set of demographic categories, each defined based on a unique combination of one of more of the one or more statistical characteristics, and assigning each target user of the set of target users to one or more of the demographic categories of the set of demographic categories based on the specific values of the one or more statistical characteristics descriptive thereof, wherein target users having similar values of the one or more statistical characteristics are assigned to the same common demographic categories; storing, in a memory coupled with the processor, data indicative of each of the set of demographic categories and the target users assigned thereto; identifying, by the processor, a representative population of users and for each user in the representative population, obtaining descriptive data, from a social media database coupled with the processor, indicative of the user's engagement with one or more of a target set of brands of goods and/or services; compiling, by the processor for each target brand of the set of target brands, a set of one or more words and/or phrases present in the identified descriptive data indicative of each user of the population's engagement with the target brand and storing the compiled set of one or more words and/or phrases in a portion of a first data structure in the memory; assigning, by the processor, the portion of the first data structure which stores each compiled set of one or more words and/or phrases to, and storing data indicative thereof in association with, one or more of the demographic categories stored in the memory based on a relationship between one or more of the defining statistical characteristics thereof and the target brand of the compiled set of one or more words and/or phrases; defining, by the processor, a set of recommendation objects, each associated with a recommendation and characterized by a description comprising a set of descriptive words and/or phrases, and storing, in a portion of a second data structure in the memory, data indicative of the recommendation in association with data indicative of the set of words and/or phrases characteristic thereof, determining, by the processor, a degree of overlap of the stored set of descriptive words and/or phrases of each recommendation with each of the stored compiled sets of words and/or phrases by comparing the associated portions of the first data structure with the associated portions of the second data structure; and causing, by the processor for each stored set of descriptive words and/or phrases which overlap at least one of the stored compiled sets of words and/or phrases by a threshold amount, the recommendation associated therewith to be provided to each of the target users assigned in the memory to the demographic categories to which the at least one of the stored compiled sets of words and/or phrases is also assigned.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY B SMITH whose telephone number is (571)272-0519.  The examiner can normally be reached on Monday - Friday 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LINDSEY B. SMITH
Examiner
Art Unit 3625

/LINDSEY B SMITH/Examiner, Art Unit 3625                                                                                                                                                                                                        
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625